Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 1 of 28   PageID #: 5




                     EXHIBIT “A”
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 2 of 28                                                    PageID #: 6



Buddy P. Kamakeeaina, Plaintiff Pro Se                                                           FIRST   Cfi{('Ui1        COURT
                                                                                                    STATE OF HP#Ail
2888 Ala llima Street, Apt. 1908                                                                         FILU)
Honolulu, Hawaii 96818
Phone: (808) 859-3230
Email: bkamakee@outlook.com

                                                                                                         H. HIYAl~---
                                                                                                          r:1 {.' ::··~



                                                      Circuit Court of the First Circuit

                                                           of the State of Hawaii

                                                                                            19-1-0038-01
Buddy P. Kamakeeaina,                                                  Civil Case No.
                                                                                        ------------                                'JPC
Plaintiff Pro Se,                                                                 Complaint of Employment

           vs.                                                                    Discrimination; Demand for

Armstrong Produce, Ltd.,                                                          Jury Trial; Submittal of

Defendant.                                                                        Exhibit M-2; DeclaratitJfl.


                                             Complaint of Employment Discrimination

           My name is Buddy P. Kamakeeaina and I'm a 46-year-old disabled individual suffering

from, but not limiteq'!f&;~st-Traumatic Stress Disorder (hereinafter "PTSD") and Depression as

diagnosed by tnultiph~Jicensed healthcare professionals over the past 14 years. Recently, due to

my age and disability, I believe I was intentionally discriminated against by private employer

Armstrong Produce, Ltd. (hereinafter "Armstrong'') during a hiring process on April 5th, 2018.

           Prior to my claims against Armstrong as described herein, I had sustained and been

treated for traumatic psychological injuries caused by previous employment-related events that

occurred in late 2016 and early 2017. After 6 months of intense treatment involving

psychotropic medications and psychotherapy sessions, I find myself in another psychological
  I do hereby certify that this is a fut~, m.1~. "'' ,u
  correct copy of the original on file in this office.          Page 1 of 26

                          Be:..;•,
                    Cieri<,                Fkst c;tcult      EXHIBIT "A"
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 3 of 28                         PageID #: 7



traumatic employment-related situation. These traumatic events continue to cause serious

psychological injuries to my mental health due to my position as a victim with PTSD and

Depression while simultaneously in pursuit of antidiscrimination justice as a self-represented

litigant. As a result, consequential harm from intentional infliction of emotional distress, mental

pain and suffering and financial losses have, and continue to be, reluctantly tolerated.

         Nevertheless, the following is a chronological summary of the events that support my

allegations of Armstrong's violations of the "Hawaii Fair Employment Practices Act" (hereinafter

"HFEPA"), Chapter 378 et seq. of the Hawaii Revised Statutes (hereinafter "HRS"), as amended;

the "Uniform Controlled Substances Act" (hereinafter "UCSA"), Chapter 329-1 et seq., Part IX:

"Medical Use of Marijuana" of the HRS, as amended; Title 12, Chapter 46: Department of Labor

and Industrial Relations; Hawaii Administrative Rules (hereinafter "HAR"); Subchapter no.6 et

seq.: "Age Discrimination" and Subchapter no.9 et seq.: "Disability Discrimination", as amended;

and Title VII of the "Civil Rights Act of 1964", Pub. L. 88-352, 78 Stat. 241, (hereinafter "CRA"), as

amended: (NOTE: All italicized and underlined words are emphasized)

1.      On March 20th, 2018, I completed an Armstrong website PDF-filler application for a

     Receiver II/Forklift Operator position as advertised via an online Craigslist job posting.

2.      On March 21st, 2018, I signed, dated and submitted said application and my employment

     history resume to Armstrong at 802 Mapunapuna Street, Honolulu, HI 96819.

3.      On March 23rd, 2018, I attended my first pre-employment interview with Armstrong

     Safety Coordinator, Mr. Derrick Nakamoto. After discussing with Mr. Nakamoto various

     aspects of the job's position and reviewing my submitted resume, Mr. Nakamoto informed

     me of my next upcoming interview with Armstrong's Warehouse Receiving Supervisor, Mr.


                                              Page 2of26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 4 of 28                          PageID #: 8



     Clark Pantil, my potential supervisor should I be hired for said position. Furthermore, during

     the waiting period before and immediately after said interview, I noticed other male

     applicants whom, at first glance, were considerably younger than my 46-year-old age by at

     least eight (8) to ten (10) years.

4.       On March 25th, 2018, I attended my second pre-employment interview with Armstrong's

     Warehouse Receiving Supervisor, Mr. Clark PantiL After discussing various job-related duties

     and relative past skills with Mr. Pantil, Mr. Pantil escorted me throughout the facility to

     familiarize me with the day-to-day operations as expected of the Receiver II/Forklift

     Operator. Again, during the waiting period before and immediately after said interview, I

     noticed other male applicants whom, at first glance, were considerably younger than my 46-

     year-old age by at least eight (8} to ten (10} years.

5.       On March 31st, 2018, after both Mr. Nakamoto's and Mr. Pantil's determination that I

     was capable of performing, with or without reasonable accommodation, the essential

     functions of the Receiver II/Forklift Operator position, I received a post-job offer from

     Armstrong which listed nine (9) conditional requirements in order to finalize employment:

     1. My dated signature accepting the post-job offer's conditional requirements;
     2. My birthdate for criminal background check purposes;
     3. My social security number for criminal background check purposes;
     4. My signature acknowledging the Receiver II job description's requirements;
     5. My signature acknowledging the Work Opportunity Tax Credit (W.O.T.C.) IRS form;
     6. My negative test results for Tuberculosis within the past twelve (12) months;
     7. Two forms of valid identification (e.g., State ID Card, Social Security ID Card, etc.);
     8. My successfully passing an on-site drug test at Armstrong's Mapunapuna facility;
     9. My successfully passing a criminal background check following the submittal of my
        birthdate and social security number (see items no.2 & no.3).


                                               Page 3 of26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 5 of 28                        PageID #: 9



   April 51\ 2018 Post-Job Offer Interview Between Applicant Buddy P. Kamakeeaina and
 Human Resource Director Marlene L. Mckenzie ( 11 Marlene") of Armstrong Produce, Ltd. at
 802 Mapunapuna Street, Honolulu, HI 96819 (Interview Duration: Approx. 07 min. 11sec.).


6.        On April 5th, 2018 during my third pre-employment interview at Armstrong's

      Mapunapuna facility, I submitted to Marlene items no.1 thru no.6 of the post-job offer

      conditional requirements as listed above. Moreover, I had attended the interview with

      the intention of completing items no. 7 thru no.9 of said requirements .

7.       From the onset of the April 5th interview and as required under the "Certification"

      section on page no. 3 of Armstrong's official 5-page application,/ informed Marlene ofmy

      registered status under the State of Hawaii, Department of Health's, Medical Cannabis

      Program (hereinafter "DOH/MCP") via the submittal of a colored-copy of the approved-

      registration certification letter dated 12/01/2017 which also included my medical marijuana

      certification card and an informative checklist.

8.       In response, Marlene openly admitted, "I've never seen a letter like this!"; she also

      admitted, "I've never had one come up like this before."; and she also admitted, "I'm going

      to have to do some research" regarding my DOH/MCP claims.

9.       In response, I gave Marlene verbal permission to verify my registration status by

      suggesting that she contact the DOH/MCP and obtain confirmation via my DOH/MCP

      registration number as displayed on the submitted colored-copy of my DOH/MCP letter.

10.      I also submitted to Marlene additional DOH/MCP documentation (hereinafter

      "informative checklist"} included with the DOH/MCP letter informing me of, but not limited

      to, State law(s} forbidding public use, including prohibited use of medical marijuana at an

      individual's place of employment.


                                              Page 4of 26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 6 of 28                         PageID #: 10



 11.       In support of the informative checklist, I told Marlene that, in regard to former

       employers, the issue of medical marijuana had never been a cause for concern during

       previous employment.

 12.       In my first attempt to explain to Marlene details of my medical issues, Marlene

       interrupted me by saying, "You don't have to disclose any medical information, don't feel like

       you have to explain.".

 13.       In my second uneasy attempt to discuss my medical issues, Marlene emphasized her

       earlier statements of 'no medical disclosure' by saying, "No, no, no, don't, please". From that

       moment on, I not only felt uncomfortable, but I felt compelled to obey Marlene's 'no medical

       disclosure' statements out of fear of having the job offer rescinded.

 14.      I informed Marlene of a previous discussion I had with my wife regarding our awareness

       of the sensitive nature of medical marijuana's acceptance because of Hawaii's recent

       passage o(its medical mariiuana law(s); the federal government's prohibition of marijuana

       prescriptions; and the negative social stigma regarding traditional thinking of marijuana-

       related issues. In response, Marlene said she totally understood.

 15.      Again, I gave Marlene verbal permission to verify my registration status by suggesting

       that she contact the DOH/MCP. I also informed Marlene that I was protected under the law

       in regard to my physician's recommendation. In response, Marlene inquired by saying,

       "Recommendation?" for which I responded by saying, "Yeah."

 16.       After saying to Marlene, "How am I going to handle this?", Marlene informed me that,

       relative to Armstrong's drug policy, "We do have a drug policy and we call it post-offer, is

       contingent upon successfully passing this (drug test). Our policy is based on the federal law."


                                               Page 5 of 26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 7 of 28                           PageID #: 11



17.       In support of Armstrong's federally-enforced drug policy, Marlene offered an example

      involving former employees whom, like me, were in possession of medical marijuana

      certifications yet after failing a required drug test for marijuana, Armstrong deemed the

      positive test results a violation of said drug policy.


18.      Then Marlene said, "I'm unsure whether to tell you that we'll go through the testing." In

      addition, Marlene also said, "You know, ifit's positive, unfortunately, we would have to

      withdraw the offer." At this point, I'm concerned that Marlene assumes that I'll either fail

      the drug test or, if hired, I'd eventually use medical marijuana sometime during my

      employment at Armstrong.


19.      Again, Marlene said, "Our policy follows the federal statutes" and also said, "Every

      company can make their own policies, some can be more stringent or more lenient as far as

      we follow the federal guidelines." Then Marlene said, "Unfortunately, I do know what the

      State's law is here" and "I do know that our policies are legal in following the federal (laws),

                                                                                                 111
      but I can understand if people who have a State authorization kind of feel like, 'Huh ?          •




20.      At this point, I'm confused and feeling discouraged when I say to Marlene, "What do I do

      now?!". Nevertheless, and based on Marlene's earlier statement of having to withdraw the

      post-job offer if the required drug test is positive (see ,i no.18}, I informed Marlene that, "I

      am prepared to have the offer taken off the table." Marlene responds by stating, "Oh, I feel,

      I feel like crap. Sorry." In response, I said, "I just wanted to be straight-up from the

      beginning and if I were to get the job, it'll be a way easier transition for everyone involved.".

      In response, Marlene says, "Sure, sure. To be upfront and honest."


                                                Page 6 of 26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 8 of 28                               PageID #: 12



21.       All of a sudden, and on her own unprovoked volition, Marlene incorrectly assumed that

      my medical marijuana certification's purpose was to treat "physical" pain-relief. By

      comparing me to former employees, Marlene said, "The couple situations we've had, I know

      how, / know what a good treatment it is for pain and that was our employee who had most

      recently taking it for real bad (pain), I don't know if it was a dislocated shoulder or

      something? And the pain meds were just, too many side-effects!".

22.       Although my medical marijuana certification is based on a qualifying disability of a

      "psychological" disorder of PTSO, I was afraid to correct Marlene due to her earlier

      statements regarding 'no medical disclosure' (see 11 no.12 & 11 no.13). However, I did offer a

      related experience by saying, "In my situation, was three different types of medications and

      the combination of all three rendered me incapable (and) incompetent."

23.       Marlene then said, "For that, I feel bad you know. And you know, kind of scary now

      because you guys are being good because with all the opioid abuse"; "you don't want to

      get ... (addicted)"; "my husband was taking some pain killers and I was getting worried about

      opioid abuse!"

24.       At this point, I'm confused that Marlene would refer to my medical marijuana

      certification as "you guys are being good" while simultaneously saying it's "kind of scary" and

      "abusive" in comparison to her husband's addictive use of "pain killers'' and "opioid abuse".

      In a related response, I say, "It's addiction, it's addictive either if it's the illegal one or the

      legal one."

25.       Then, without warning, Marlene rescinds the job offer by saying, "I regret, unfortunately,

      that we cannot move forward." Contrary to Marlene's earlier statements (see ,i no.16 & ,i


                                                 Page 7 of 26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 9 of 28                           PageID #: 13



      no.18), Marlene rescinds the job offer without administering the required drug test and

      without completing the required criminal background check as afforded to other applicant(s}

      and/or former/current employee(s}. Then Marlene gave me her Armstrong business card and

      said, "I'll give you my card, in case, you know, you have questions later on and you want to

      contact me."

26.       In response to my confusion, Marlene justified her decision to rescind the job offer by

      telling me about "a lot of discussions" that she's had with Armstrong's "company attorneys"

      who confirmed Armstrong's compliance with "state law in following federal guidelines".

      Marlene also admitted to this as being a "round-about way" of addressing medical

      marijuana-related state laws as it relates to Armstrong's federally-enforced drug policy.

27.       At this point, I realized Marlene's decision to rescind the job offer is firm and final. As a

      result, I told Marlene, "/ don't know how to handle this!" and that I'd look elsewhere for

      employment. In response, Marlene returns the submitted copy of the DOH/MCP letter to

      me by saying, "Then you know what, / going give this back, because colored-copies (see ,i

      no. 7) cost plenty money!" and she apologizes for Armstrong's drug policy by saying, "I

      appreciate you being honest and I'm sorry to tell you what our policies are here."

      Confused and frustrated, I ask Marlene, "So, I'll get a letter in the mail then?'' which I expected

      would document the outcome of the April      5th   interview which, in turn, Marlene confirms by

      saying, "Yup." Marlene then told me, "Thank you for coming in, this is important." At this point,

      the interview ends as Marlene escorted me to the elevators, down to the first floor and out of

      the building's front doors leading to the parking lot where I proceeded to leave Armstrong's

      Mapunapuna facility.


                                               Page 8of26
    Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 10 of 28                            PageID #: 14



                    Conclusive Findings in Support of Discriminatory Claims Against Armstrong

    I.          Applicant's Status as a "Qualified" Individual Confirmed Pursuant to the HAR

                After both meetings with Armstrong Safety Coordinator, Derrick Nakamoto and

         Armstrong Warehouse Receiving Supervisor, Clark Pantil, I was deemed a qualified individual for

         the Receiver II/Forklift Operator position and, as a result, I was offered said position via a post-

     job offer letter pending the acceptable results of said offer's conditional requirements (see ,i

         no.S). Accordingly, pursuant to §12-46-182 "Definitions" of the HAR, the "essential functions"

         and "qualified" terms are defined as follows:

•   "Essential functions means:
(1) The fundamental job duties of the employment position the person with a disability holds or
    desires.
(4) Evidence of whether a particular function is essential should reflect the actual functioning and
    circumstances of the particular job. Factors to be considered include, but are not limited to:
(B) Written iob descriptions prepared before advertising or interviewing applicants for the
    job;"
•   "Qualifiedwith respect to a person with a disability means a person with a disability who
   satisfies:
(1) The requisite skill, experience, education, and other job-related qualification standards of the
     employment position such person holds or desires; and
(2) Who, with or without reasonable accommodation, can perform the essential functions of such
     position."

                Furthermore, and as stated in Armstrong's post-job offer's conditional requirements, I

     submitted to Marlene the Receiver II/Forklift Operator Job Descriptions notification which I

     signed and dated acknowledging the receipt of and acceptance of said job descriptions before

         Marlene refused to hire me for said position (see 11 no.6}. Therefore, I reaffirm that I could have

     performed 100% of the essential functions of Armstrong's Receiver II/Forklift Operator position,

     with or without reasonable accommodation, just as well as any other non-disabled applicant

     should I have been given an equal opportunity to do so.


                                                      Page 9 of26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 11 of 28                            PageID #: 15



II.          Armstrong's Age Discrimination Violations Relative to the HFEPA & HAR

             The April 5th interview began with the submittal of my signed acknowledgment accepting

      the post-job offer which also included both my required birthdate and social security number as

      needed by Armstrong to conduct a standard criminal background check. However, due to

      Marlene's immediate retraction of the post-job offer approximately six minutes into the

      interview, my birthdate and social security number had NOT been used for its intended purpose

  of conducting a criminal background check which Armstrong said it needed it for (see ,i no.S).

             Furthermore, I had noticed during both of my scheduled appointments with Armstrong

  Safety Coordinator, Mr. Derrick Nakamoto on March 23rd, 2018 and Armstrong Warehouse

      Receiving Supervisor, Mr. Clark Pantil on March 26th, 2018 that a// other applicant's applying for

      the same Receiver II/Forklift Operator position were at least between eight (8) and ten (10) years

      younger than my 46 years of age (see ,i no.3 & ,i no.4).

             Therefore, since Marlene had in her possession my birthdate since the start of the April

  5th interview yet rescinded the post-job offer approximately 6 minutes into said interview

      without conducting the criminal background check as proposed, I am alleging that Marlene's

  refusal to hire me was because of, but not limited to, my age of 46 years which, in turn, actually

  resulted in the hiring of a considerably younger person for the position of which I was denied in

  violation of antidiscrimination statutes pursuant to the HFEPA and HAR as described as follows:

  •       HFEPA: "§378-2 Discriminatory practices made unlawful; offenses defined.
         (a) It shall be an unlawful discriminatory practice:
         1. Because of race, sex, including gender identity or expression, sexual orientation, age,
         religion, color, ancestry, disability, marital status, arrest and court record, or domestic or
         sexual violence victim status if the domestic or sexual violence victim provides notice to
         the victim's employer of such status or the employer has actual knowledge of such status:



                                                 Page 10 of 26
 Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 12 of 28                              PageID #: 16




           (A) For any employer to refuse to hire or employ or to bar or discharge from employment, or
           otherwise to discriminate against any individual in compensation or in the terms, conditions,
           or privileges of employment;"
       •   HAR: "§12-46-131 General policy.
           Chapter 378, HRS, prohibits any employer or other covered entity from discriminating in
           employment because of a person's age, except where age is a bona fide occupational
           qualification (BFOQ). [Eff 12/31/90] (Auth: HRS §§368-3, 378-8) (Imp: HRS §§368-3, 378-2,
           378-3)."
       •   HAR: "§12-46-133 Pre-employment practices.
           c) Any pre-employment inquiry in connection with prospective employment 1,vhich expresses
           directly or indirectly any limitation, specification, or discrimination as to age shall be unlawful
           unless based on a BFOQ. An applicant shall not be:
           (1) Asked his or her age or date of birth;"
       •   HAR: "§12-46-134 Employee selection.
           (a) It is unlawful for an employer or other covered entity to discriminate in employment by
           giving preference because of age. Thus, if two people of different ages apply for the same
           position, the employer or other covered entity may not lawfully turn down either one on the
           basis of age but shall make the decision on the basis of some other factor."

Ill.          Armstrong's Failure to Reasonably Accommodate Disabled Applicant
              Violates Statutes Relative to the CRA, HFEPA and HAR

              After the voluntary release of my DOH/MCP registration certification letter and verbal

       consents to confirm the validity of said status (see ,i no.7, ,i no.9, & ,i no.15), Marlene coerced

       me into withholding any additional medical information after my attempt at trying to discuss my

       disability-related issues (see ,i no.12 & ,i no.13). As a result, I felt compelled to obey Marlene's

       'no medical disclosure' statements out of fear of having the post-job offer rescinded. Therefore,

       I allege that Marlene's coercive intent was to avoid Armstrong's legal obligation to seek

       reasonable accommodations for applicants whom are qualified individuals with disabilities.

              Furthermore, and as stated on page no.3 of Armstrong's official 5-page employment

   application, applicant(s) "agree to fully cooperate and provide the Company with any additional

   consent(s) and/or re/ease(s) as required by the Company to investigate employment



                                                    Page 11 of 26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 13 of 28                          PageID #: 17



 applications." However, my verbal consents to confirm the validity of my registered status, my

 voluntary release of multiple DOH/MCP documents and my concerns of the negative stigma

 surrounding marijuana-related issues to Marlene were blatantly ignored and returned (see ,i

 no.7, ,i no.9, ,i no.10, ,i no.14, ,i no.15, & ,i no.27). After telling Marlene multiple times, "I

 don't know how to handle this!" and "What do I do now?", Marlene's Jack of assistance and

 failure to retain my medical records (see ,i no.16, ,i no.20, & ,i no.27) also supports my claims

 against Armstrong regarding the following statutes:

 •   HFEPA: "§378-2 Discriminatory practices made unlawful; offenses defined.
     (a) It shall be an unlawful discriminatory practice:
     1. Because of race, sex, including gender identity or expression, sexual orientation, age,
     religion, color, ancestry, disability, marital status, arrest and court record, or domestic
     or sexual violence victim status if the domestic or sexual violence victim provides notice to
     the victim's employer of such status or the employer has actual knowledge of such status:
     (A) For any employer to refuse to hire or employ or to bar or discharge from employment, or
     otherwise to discriminate against any individual in compensation or in the terms, conditions,
     or privileges of employment;"

 •   HAR: "§12-46-181 General provisions. Chapter 378, HRS, prohibits any employer
     or other covered entity from discriminating in employment against individuals or
     persons because of a disability. Persons with a disability are entitled to equal
     employment opportunities as are available to persons without a disability."
 •    HAR: "§12-46-182 Definitions. Reasonable accommodation means:
     (1) In general:
     (A) Modifications or adiustments to a job application process that enable
         an applicant with a disability to be considered for the position such applicant
         desires;
     (B) Modifications or adiustments to the work environment, or to the
         manner or circumstances under which the position held or desired is
         customarily performed, that enable a person with a disability to
         perform the essential functions of that position;
     (C) Modifications or adiustments that enable a covered entity's employee with a
         disability to enjoy the same or equal benefits and privileges of employment as are
         enjoyed by its other similarly situated employees without disabilities; or
     (D) Modifications or adiustments to schedules or leave policies to enable
         an employee with record of an impairment that previously substantially limited, but



                                              Page 12 of 26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 14 of 28                        PageID #: 18



        no longer substantially limits a major life activity, to attend follow-up or monitoring
        appointments from a health care provider.
    (2) Reasonable accommodation may include, but is not limited to:
    (A) Making existing facilities used by employees readily accessible to and usable by persons
 with disabilities; and
    (B) Job restructuring; part-time or modified work schedules; reassignment to a vacant
         position; acquisition or modifications of equipment or devices; appropriate
         adjustment or modifications of examinations, training materials, or policies; the
         provision of qualified readers or interpreters; and other similar accommodations for
        persons with disabilities."
 •   HAR: "§12-46-183 Discrimination prohibited.
     (a) It is unlawful for an employer or other covered entity to discriminate on the basis
         of disability against a qualified person in regard to:
     (1) Recruitment, advertising, and job application procedures;
     (2) Hiring, upgrading, promotion, award of tenure, demotion, transfer, layoff,
         termination, right of return from layoff, and rehiring;
     (8) Any other term, condition, or privilege of employment, including activities sponsored by
        an employer or other covered entity such as social and recreational programs."

 •   HAR: "§12-46-184 Limiting, segregating, and classifying.
        It is unlawful for an employer or other covered entity to limit, segregate, or classify a iob
        applicant or employee in a way that adversely affects his or her employment
        opportunities or status on the basis of disability. [Eff 8/18/94] (Auth: HRS §368-3) (Imp:
        HRS §§378-1,378-2)."
 •   HAR: "§12-46-187 Failure to make reasonable accommodation.
     (a) It is unlawful for an employer or other covered entity not to make reasonable
         accommodation to the known physical or mental limitations of an applicant or
         employee with a disability who is otherwise qualified, unless such employer or entity
         can demonstrate that the accommodation would impose an undue hardship on the
         operation of its business. An employee does not have to specifically request a
         reasonable accommodation but must only let the employer know that some adiustment
         or change is needed to do a job because of limitations caused by a disability.
     (b) To determine the appropriate reasonable accommodation, it shall be necessary for an
         employer or other covered entity to initiate an interactive process, after a request for an
         accommodation, with the person with a disability in need of the accommodation. This
         process shall identify the precise limitations resulting from the disability and potential
         reasonable accommodations that could overcome those limitations.
     (c) It is unlawful for an employer or other covered entity to deny employment
         opportunities to an applicant or employee with a disability based on the need of such
         employer or entity to make reasonable accommodation to such person's physical or
         mental impairments."


                                             Page 13 of26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 15 of 28                       PageID #: 19



 •   HAR: "§12-46-189 Retaliation, coercion, interference, or intimidation.
     (c) It is unlawful to coerce, intimidate, threaten, harass, or interfere with any person
         in the exercise or enjoyment of, or because that person aided, counselled, or
         encouraged any other person in the exercise of, any right granted or protected by
         this subchapter.
     (d) It is unlawful to aid, abet, incite, or compel any person to engage in any act made
         unlawful by this subchapter.
     (e) It is unlawful to attempt to engage in any act made unlawful by this subchapter.
         [Eff 8/18/94] (Auth: HRS §368-3) (Imp: HRS §§378-1, 378-2)."
 •   HAR: "§12-46-191 Medical examinations and inquiries specifically permitted.
      (f) All information related to or obtained under subsections (b), (c), (d), and (e)
          regarding the medical examination, condition, or history of any applicant or
          employee shall be collected and maintained on separate forms and in separate
          medical fl/es and be treated as a confidential medical record, except that:
     (1) Supervisors and managers may be informed regarding necessary restrictions on the
         work or duties of the employee and necessary accommodations;
     (2) First aid and safety personnel may be informed, when appropriate, if the disability
         might require emergency treatment; and
     (3) Commission employees investigating compliance with this subchapter shall be
         provided any and all information on request."
 •   HAR: "§12-46-192 Specific activities permitted.
      (b) Any information regarding the medical condition or history of any employee or
          applicant obtained from a test to determine the illegal use of drugs, except
          information regarding the illegal use of drugs, is subject to the requirements of
          section 12-46-191(f)."
 •   Title VII of the Civil Rights Act of 1964; "Effect on State Laws" §2000e-7; §708:
     "Nothing in this subchapter shall be deemed to exempt or relieve any person from any
     liability, duty, penalty, or punishment provided by any present or future law of any State or
     political subdivision of a State, other than any such law which purports to require or permit
     the doing of any act which would be an unlawful employment practice under this
     subchapter."
 •   Title VII of the Civil Rights Act of 1964; "Investigations" §2000e-8; §709:
     "(a) Examination and copying of evidence related to unlawful employment practices:
     In connection with any investigation of a charge filed under section 2000e-5 of this title
     [§706], the Commission or its designated representative shall at all reasonable times have
     access to, for the purposes of examination, and the right to copy any evidence of any
     person being investigated or proceeded against that relates to unlawful employment
     practices covered by this subchapter and is relevant to the charge under investigation."



                                             Page 14 of 26
 Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 16 of 28                           PageID #: 20



      •   Title VII of the Civil Rights Act of 1964; "Investigations" §2000e-8; §709:
          "(c) Execution, retention, and preservation of records; reports to Commission; training
          program records; appropriate relief from regulation or order for undue hardship;
          procedure for exemption; judicial action to compel compliance.
          Every employer, employment agency, and labor organization subject to this subchapter
          shall (1) make and keep such records relevant to the determinations of whether unlawful
          employment practices have been or are being committed, (2) preserve such records for
          such periods, and (3) make such reports therefrom as the Commission shall prescribe by
          regulation or order, after public hearing, as reasonable, necessary, or appropriate for the
          enforcement of this subchapter or the regulations or orders thereunder."

IV.          "Regarded as Having Such an Impairment'' by Armstrong Confirms Applicant's Status as
             a Qualified Individual with Disabilities Pursuant to the HAR

             Marlene's statements and inquiries regarding medical marijuana of either being my

      physician's "Recommendation!' or a "good treatment'' for "real bad" (pain) due to a former

      employee's "dislocated shoulder?'' and how the former employee's prescription pills had "too

      many side-effects!" violated the HAR's prohibition of pre-employment medical examinations or

      inquiries "as to the nature or severity of such disability", albeit Marlene incorrectly assumed that

      my medical marijuana certification was used to relieve physical pain-related ailments (see 11

      no.15, 11 no.21 & 11 no.22).

             Moreover, Marlene's biased speculations and generalized fears of drug abuse and/or

  drug addiction (see 11 no.23 & 11 no.24) contributes to the negative social stigma of traditional

  antimarijuana-type thinking (see 11 no.14) while simultaneously, yet prematurely, classifying me

  as a drug abuser and/or drug addict in comparison to her husband's addictive use of opioid

  drugs for physical pain-relief.

             Therefore, not only did Marlene "regarded me as having a physical impairment" when

  she assumed that my medical marijuana certification had been authorized to treat physical pain-




                                                  Page 15 of26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 17 of 28                            PageID #: 21



     relief, but she also regarded me as an addictive drug abuser when she compared me to her

     husband's opioid addiction which, in turn, violated the following statutes under the HAR:

     •   HAR: "§12-46-182 Definitions. As used in this subchapter, unless the context otherwise
         requires:
         "Being regarded as having such an impairment" means is subjected to a prohibited action
         because of any actual or perceived physical or mental impairment that is both transitory and
         minor, whether or not that impairment substantially limits, or is perceived to substantially
         limit, a major life activity. For purposes of this subchapter, "transitory" is defined as lasting
         or expected to last six months or less."
     •   HAR: "§12-46-184 Limiting, segregating, and classifying.
         It is unlawful for an employer or other covered entity to limit, segregate, or classify a job
         applicant or employee in a way that adversely affects his or her employment opportunities or
         status on the basis of disability. [Eff. 8/18/94] (Auth: HRS §368-3)
         (Imp: HRS §§378-1,378-2)."

     •   HAR: "§12-46-190 Prohibited medical examinations and inquiries.
         (a) Except as permitted by section 12-46-191, it is unlawful for an employer or other
             covered entity to:
         (1) Conduct a medical examination of an applicant; or
         (2) Make inquiries as to whether an applicant is a person with a disability or as to the
             nature or severity of such disability."

V.          Armstrong's Failure to Establish Current Use of Illegal Drugs Confirms Applicant's
            Status as a Qualified Individual with Disabilities Pursuant to the HAR

            Armstrong's failure to administer the job offer's drug test not only fails to prove current

     engagement in the illegal use of drugs, but it also blatantly denies me equal employment

     opportunities as afforded to other disabled/non-disabled applicant(s) and/or former/current

     employees (see ,i no.25). Furthermore, at no time during the entire April 5th Interview did I

     admit, confess, or make any voluntary comments regarding any current engagement in the

     illegal use of drugs. In addition, at no time during the entire April 5th Interview did Marlene

     inquire into the frequency, duration, or most recent or actual use of medical marijuana. Any

     medical marijuana statements made on my behalf referred only to the following:




                                                    Page 16 of 26
 Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 18 of 28                       PageID #: 22



1. DOH/MCP documents dated 12/01/2017 of my registered status, official certification card, and
   informative checklist (see ,i no.7);
2. Prior discussion with my wife regarding historically-biased, negative stigma-type thinking of
   marijuana prohibition (see ,i no.14);
3. Hawaii's passage of medical marijuana state laws vs. federal laws prohibiting marijuana
   prescriptions (see ,i no.14);
4. My physician's recommendation of the medical benefits of medical marijuana (see ,i no.15);
5. Vague description of adverse side-effects of previously prescribed medications (see ,i no.22).
          Collectively, items no.1 thru no.5 do NOT confirm nor are they evidence of the current

  engagement in the illegal use of drugs. Furthermore, the DOH/MCP does NOT manufacture,

  distribute, sell, prescribe, dispense, nor treat patients with medical mariiuana. One of the

  DOH/MCP's responsibilities is to legitimately certify a patient's physician-recommended use of

  medical marijuana based upon the patient's qualifying disability. Accordingly, the DOH/MCP

  approved my registered status because of my qualifying disability of PTSD.

          Moreover, although my physician may have recommended medical marijuana to treat

  the symptoms of my PTSD, I am NOT bound by this recommendation. Medical marijuana is an

  alternative option to PTSD treatment, as are other available treatment options for mentally

  impaired individuals.

          Furthermore, Marlene's various assumptions that, like her husband, I'd become an

  addictive drug abuser or that my medical marijuana certification had been authorized for

  physical pain-relief (see ,i IV) are biased, _unwarranted, inappropriate and incorrect. While

  simultaneously comparing me to former medical marijuana certified employees whom, unlike

  me, had failed required drug tests for marijuana (see ,i no.17 & ,i no.18), Marlene also assumed

  that I would have failed the post-job offer's required drug test based on my submitted DOH/MCP

  documents.


                                             Page 17 of 26
 Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 19 of 28                            PageID #: 23



             Therefore, by failing to adequately administer the required drug test due to Marlene's

      aforementioned assumptions, Armstrong erroneously regarded me as currently engaging in the

      illegal use of drugs, when in fact, there exists NO evidence of any current engagement in the use

      of any illegal or legal drugs which, in turn, violates the following statutes under the HAR:

      •   HAR: "§12-46-188 Qualification standards, tests, and other selection criteria.
          (f) It is unlawful for an employer or other covered entity to fail to select or administer tests
              concerning employment in the most effective manner to ensure that, when a test is
              administered to a iob applicant or employee who has a disability that impairs sensory,
              manual, or speaking skills, the test results accurately reflect the skills, aptitude, or
              whatever other factor of the applicant or employee that the test purports to measure,
              rather than reflecting the impaired sensory, manual, or speaking skills of such employee
              or applicant (except where such skills are the factors that the test purports to measure).
              [Eff. 8/18/94] (Auth: HRS §368-3) (Imp: HRS §§378-1, 378-2)."
      •   HAR: "§12-46-182 Definitions. As used in this subchapter, unless the context otherwise
          requires:
          Drug use shall be considered a mental or physical impairment when a person:
          (D) Is erroneously regarded as engaging in such use but is not engaging in such use."


VI.          Drug-Free Workplace Act of 1988 (DFWA) Inappropriately Applied to Applicant

             To justify her claims of Armstrong's drug policy's compliance to "federal law, statutes,

      guidelines" (see ,i no.16, ,i no.17, ,i no.19 & ,i no.26), Marlene had referred to a federal statute

      called the "Drug-Free Workplace Act of 1988" (hereinafter "DFWA") which is the foundation of

      Armstrong's drug policy due to Armstrong's business transactions with the federal government

      which, in turn, obligates Armstrong's compliance under §701 et seq. of the DFWA as follows:

      • §701(a)(l)(A): "Publishing a statement notifying employees that the unlawful manufacture,
        distribution, dispensation, possession, or use of a controlled substance is prohibited in the
        person's workplace ..."
      • §701(a)(2): " ...the individual will not engage in the unlawful manufacture, distribution,
        dispensation, possession, or use of a controlled substance in the performance of the contract..."
      • §702(a)(l)(A): "Publishing a statement notifying employees that the unlawful manufacture,
        distribution, dispensation, possession, or use of a controlled substance is prohibited in the
        grantee's workplace..."

                                                  Page 18 of 26
  Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 20 of 28                             PageID #: 24



  • §702(a)(2): " ... the individual will not engage in the unlawful manufacture, distribution,
    dispensation, possession, or use of a controlled substance in conducting any activity with such
           grant..."
  • §706(1): " ... which employees of such entity are prohibited from engaging in the unlawful
    manufacture, distribution, dispensation, possession, or use of a controlled substance in
           accordance with the requirements of this Act..."
  • §706(3): " ... the term "controlled substance" means a controlled substance in schedules I
           through V of section 812 of title 21 ..."

                  Apparently, the DFWA only applies to hired employee(s) and/or their contracted

       employer(s) whom are at the workplace and NOT pre-employment applicants. Therefore,

       Armstrong's DFWA-enforced drug policy was falsely, blatantly and intentionally used by Marlene

       to deny me equal employment opportunities afforded to other applicants and/or former/current

       employees because of, but not limited to, my DOH/MCP medical marijuana certification which

       Marlene regarded as a violation of said drug policy. As a result, Marlene's actions violated the

       HAR as described as follows:

       •      HAR: "§12-46-188 Qualification standards, tests, and other selection criteria.
       (a) It is unlawful for an employer or other covered entity to use qualification standards,
           employment tests, or other selection criteria that screen out or tend to screen out a person
           with a disability or a class of persons with disabilities unless the employer or other covered
           entity justifies the need for the standard, test, or selection criterion.
       (b) Standards, tests, or selection criteria that screen out a person with a disability or a class of
           persons with disabilities based upon specified physical and mental impairments, medical
           conditions, or disabilities must be shown to be bona fide occupational qualifications.
       (c) Other standards, tests, or selection criteria not based upon specified physical or mental
           impairments, medical conditions, or disabilities, that screen out a person with a disability or
           a class of persons with disabilities must be shown to be iob-related for the position in
           question and consistent with business necessity."

VII.              Armstrong's Violations of the CRA and the Rehabilitation Act of 1973

                  As described herein, Armstrong's alleged discriminatory acts in turn violated the

       following statutes pursuant to the CRA and Rehabilitation Act of 1973 as described as follows:



                                                       Page 19 of 26
       Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 21 of 28                            PageID #: 25



          •   §793{a) - Employment Under Federal Contracts: "Any contract in excess of $10,000 entered
              into by any Federal department or agency for the procurement of personal property and
              nonpersonal services (including construction) for the United States shall contain a provision
              requiring that the party contracting with the United States shall take affirmative action to
              employ and advance in employment qualified individuals with disabilities. The provisions of
              this section shall apply to any subcontract in excess of $10,000 entered into by a prime
              contractor in carrying out any contract for the procurement of personal property and
              nonpersonal services (including construction) for the United States. The President shall
              implement the provisions of this section by promulgating regulations within ninety days after
              September 26, 1973."
          •   §794 - Nondiscrimination under Federal Grants and Programs: "No otherwise qualified
              individual with a disability in the United States, as defined in section 705(20) of this title,
              shall, solely by reason of her or his disability, be excluded from the participation in, be denied
              the benefits of, or be subjected to discrimination under any program or activity receiving
              Federal financial assistance or under any program or activity conducted by any Executive
              agency or by the United States Postal Service ..."

· VIII.          Written Certification of PTSD Confirms Armstrong's Violations of HFEPA & HAR

                  According to HRS Chapter 329 of the UCSA, the DOH/MCP letter that I submitted to

          Marlene notifying her of my registration certification had been approved by the DOH/MCP

          based on the following two (2) conditions:

   ~      Condition no. 1: The "qualified patient" shall be diagnosed by a licensed healthcare professional

          as having a "debilitating medical condition" as described as follows:

          • "§329-121 Debilitating medical condition means:
          (1) Cancer, glaucoma, lupus, epilepsy, multiple sclerosis, rheumatoid arthritis, positive
              status for human immunodeficiency virus, acquired immune deficiency syndrome, or the
              treatment of these conditions;

          (2) A chronic or debilitating disease or medical condition or its treatment that
              produces one or more of the following:
              (A} Cachexia or wasting syndrome;
              (B) Severe pain;
              (C) Severe nausea;
              (D} Seizures, including those characteristic of epilepsy;
              (E) Severe and persistent muscle spasms, including those characteristic of multiple
                  sclerosis or Crohn's disease; or
              (F) Post-traumatic stress disorder; or


                                                       Page 20of26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 22 of 28                       PageID #: 26



 (3) Any other medical condition approved by the department of health pursuant to
     administrative rules in response to a request from a physician or advanced practice
     registered nurse or potentially qualifying patient.
 •   Qualifying patient means a person who has been diagnosed by a physician or advanced
     practice registered nurse as having a debilitating medical condition."

 ~   Condition no. 2: The qualifying patient's physician or Advanced Practice Registered Nurse

     (APRN) submits a "Written Certification" to the DOH/MCP recommending, in their

     professional opinion, the qualified patient's beneficial medical use of marijuana as follows:

 •   "§392-121: Written certification means the qualifying patient's medical records or a
     statement signed by a qualifying patient's physician or advanced practice registered nurse,
     stating that in the physician's or advanced practice registered nurse's professional opinion,
     the qualifying patient has a debilitating medical condition and the potential benefits of the
     medical use of cannabis would likely outweigh the health risks for the qualifying patient."
 •   "§329-122: Medical use of cannabis; conditions of use.
       (a) Notwithstanding any law to the contrary, the medical use of cannabis by
           a qualifying patient shall be permitted only if:
       (1) The qualifying patient has been diagnosed by a physician or advanced
           practice registered nurse as having a debilitating medical condition;
       (2) The qualifying patient's physician or advanced practice registered nurse
           has certified in writing that, in the physician's or advanced practice
           registered nurse's professional opinion, the potential benefits of the
           medical use of cannabis would likely outweigh the health risks for the
           particular qualifying patient;"

        Furthermore, pursuant to HRS Chapter 329 of the UCSA, the DOH/MCP shall issue a

 registration certificate to the qualified patient as described as follows:

 •   "§329-123: Registration requirements; qualifying patients; primary caregivers.
        (a) Physicians or advanced practice registered nurses who issue written certifications shall
            provide, in each written certification, the name, address, patient identification number,
            and other identifying information of the qualifying patient.

       (b) Qualifying patients shall register with the department of health. The registration
           shall be effective until the expiration of the certificate issued by the department of
           health and signed by the physician or advanced practice registered nurse ...The
           department of health shall issue to the qualifying patient a registration certificate and
           shall charge $35 per year."



                                             Page 21 of 26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 23 of 28                        PageID #: 27



         Therefore, I allege that the colored-copy of my DOH/MCP registration certificate
 submitted to Marlene (see ,i no.7) had been, but not limited to, Marlene's reasoning for

 her decision to refuse to hire me, regardless of my DOH/MCP registration certifying my

 PTSD or my being deemed qualified to perform, with or without reasonable

 accommodations, the essential functions and duties of the Forklift Operator/Receiver II

 position by Armstrong employees' Mr. Nakamoto and Mr. Pantil (see ,i no.S) thereby

 violating the following statutes:

 •    HFEPA: "§378-2 Discriminatory practices made unlawful; offenses defined.
     (a) It shall be an unlawful discriminatory practice:

     1. Because of race, sex, including gender identity or expression, sexual orientation, age,
     religion, color, ancestry, disability, marital status, arrest and court record, or domestic
     or sexual violence victim status if the domestic or sexual violence victim provides notice to
     the victim's employer of such status or the employer has actual knowledge of such status:
     (A) For any employer to refuse to hire or employ or to bar or discharge from employment, or
         otherwise to discriminate against any individual in compensation or in the terms,
         conditions, or privileges of employment;"

 •   HAR: "§12-46-181 General provisions. Chapter 378, HRS, prohibits any employer
     or other covered entity from discriminating in employment against individuals or
     persons because of a disability. Persons with a disability are entitled to equal
     employment opportunities as are available to persons without a disability."

         In summary, my DOH/MCP registered certificate was issued to me because of my

 diagnosed mental impairment of PTSD and my physician's recommendation of the beneficial use

 of medical marijuana. Therefore, for Marlene to refuse to hire me because of my age of 46

 years, her generalized fears of drug abuse/drug addiction and my approved registered

 certification as a mentally impaired person with PTSD is, at the very least, a callous, deliberate

 and demeaning act initiated upon her receipt of, and including leading up to, her calculated

 illegal return of said certificate (see ,i no.27}.



                                                Page 22 of 26
 Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 24 of 28                         PageID #: 28



IX.          Harm Caused by Armstrong's Discriminatory Acts & Relief Sought

             Immediately following the retraction of Armstrong's post-job offer, I became increasingly

      depressed each passing day and each and every time I saw an employment ad requiring both a

      drug test and criminal background check. As time went on, and whilst still seeking employment,

      my depressive disorder and PTSD worsened which resulted in my complete isolation from

      society without any hope of being employed. In an attempt to make sense of my unfortunate

      situation, I began to investigate Armstrong's claims of compliance--albeit in a "round-about

      way"--to both state and federal law in regard to Armstrong's DFWA drug policy and its hiring

      practices.

             However, although I had acquired throughout this 9 month long investigative endeavor

      clear and accurate evidence of multiple discriminatory acts committed by Armstrong as

      described herein, doing so has had its share of consequences. For example, as a disabled

      individual who suffers from PTSD and depression, the resulting adverse symptoms caused by

      Armstrong's discriminatory treatment has intensified due to my persistent pursuit of

      investigative and legal efforts to defend myself throughout this litigation process.

             Throughout the past 9 months, I've been having daily problems with either sleeping,

      eating, concentrating, thinking, working and/or mood swings thereby causing my psychological

      state-of-mind, my social affairs and financial situation to worsen.

             In retrospect, I did not deserve to be treated in such a blatant, callous and demeaning

      way by an administrative-level Human Resource Director whom, as the title portrays, should be

      more of a positive facilitator who directs their professional conduct in a more humane way

      towards all applicants and employees with or without disability-related concerns. Therefore, as a



                                                  Page 23 of 26
 Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 25 of 28                            PageID #: 29



      direct result of Armstrong's alleged discriminatory acts as described herein, Armstrong is liable

      for the intentional infliction of emotional distress, mental pain and suffering, compensatory

      damages, loss of wages, attorney fees and punitive damages for which / seek the monetary relief

      of $450,000 from Armstrong for said damages.

X.        Notice of Right to Sue Confirmed, Demand for Jury Trial, & Official Word Count

      •      Pursuant to HAR §12-46-11, the Hawaii Civil Rights Commission (hereinafter "HCRC") has

      issued me a formal "Notice of Dismissal and Right to Sue" letter signed and dated on 10/11/2018

      and received on 10/12/2018 allowing me to file an employment discrimination lawsuit against

      Armstrong in the First Circuit Court of the State of Hawaii within (90) ninety:..days from date of

      receipt of said notice (see attached Exhibit M-2).

      •      Plaintiff hereby demands a jury trial in this matter as afforded under the laws of the State

      of Hawaii and the United States of America.

      •      This complaint's official word count is: 8,185.

XI.       Conclusion & Declaration

             From the onset of the April 5th interview, and after submitting both my birthdate and a

      colored-copy of my DOH/MCP confidential medical documents, Marlene went from admitting

      she never before saw said documents, to never encountering an incident like this before (i.e.,

      46-year old, disabled applicant submitting confidential medical documents from the DOH/MCP),

      to admitting that, in accordance to applicable federal law, successfully passing the drug test is

      contingent upon the post-job offer's requirements and Armstrong's DFWA-enforced drug policy.

      In addition, Marlene offered past examples involving former employees whom, like me,

      possessed a medical marijuana certification yet, unlike me, failed an employer-required drug test


                                                  Page 24of26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 26 of 28                      PageID #: 30



for illegal drugs thereby violating Armstrong's DFWA drug policy. Then Marlene said, ."You

 know, ifit's positive, unfortunately, we would have to withdraw the offer." However, Marlene

 failed to administer Armstrong's job-offer drug test before rescinding the job-offer.

        In comparison to other disabled people, Marlene "regarded me as having a physical

impairment" when she inquired into the nature and severity of my disability as she incorrectly

perceived it thereby prompting her belief that my medical marijuana certification was authorized

to treat physical pain-related ailments when, in fact, my certification is recommended to treat

symptoms of PTSD, a psychological disorder. Again, and in comparison to her husband's use of

highly-addictive pain-relieving opiate drugs, Marlene "regarded me as an addictive drug abuser"

when she inquired into the nature and severity of my disability as she incorrectly perceived it

thereby prompting her belief that, like opiate drug addicts, the outcome of using medical

marijuana shares the same ominous faith.

        Then, without warning, Marlene rescinds the job-offer based on numerous discussions

she's had with Armstrong attorneys confirming Armstrong's compliance to State & Federal laws

based on my submitted confidential DOH/MCP medical documents-the same documents she

admitted never seeing before. Apparently, and in lieu of an official drug test, the mere fact that I

possess a medical marijuana certification violates Armstrong's DFWA drug policy which,

according to Marlene, is based on federal law. This makes no sense. Federal law prohibits the

use of illegal drugs pursuant to the Controlled Substance Act and NOT the possession of various

medical mariiuana certification documents. As described herein, at no time during the entire

April 5th interview did I admit, confess, or make any voluntary comments regarding any current

engagement in the illegal use of drugs. In addition, at no time during the entire April 5th


                                            Page 25 of26
Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 27 of 28                        PageID #: 31




 interview did Marlene inquire into the frequency, duration, or most recent or actual use of

 medical marijuana.

        Furthermore, Marlene knew of her legal obligation to retain confidential medical

 information revealed to her during the hiring process yet, on her own volition, intentionally

 returned the colored-copy of my confidential medical documents to me after rescinding the job-

 offer in violation of the HAR and CRA as described herein. In addition, Marlene intentionally

 coerced me to withhold any additional medical information to avoid Armstrong's legal obligation

 to attempt to reasonably accommodate qualified individuals with disability(s) pursuant to the

 HFEPA and HAR.

        According to Marlene, and in lieu of an official drug test, possession of said certification

 nullifies Armstrong's legal obligation to make reasonable accommodations for qualified disabled

 applicants, validates Armstrong's adverse actions contrary to Armstrong's post-job offer

 conditional requirements and justifies her refusal to hire me for the said position without

 evidence of current engagement in the illegal use of drugs.

                                       Declaration

        I declare, under penalty of perjury, that the foregoing is true and correct under the laws

 of the State of Hawaii and the United States of America.

                                                               Date: January gth, 2019

              Buddy P. Kamakeeaina, Plaintiff Pro Se
 II
 II
 II
 II
 II
 II
 IIIIIIIIIIIIIIIIIIIII/IIIII/II/II/I/IIII//I///IIIIIII/II/II/IIIIIIIIIII/////IIIIII/IIII/IIIIIII//III
                                             Page 26 of 26
         Case 1:19-cv-00158-DKW-RT Document 1-1 Filed 03/29/19 Page 28 of 28                                                                      PageID #: 32



                                                                                                                 CASE NUMBER
                STATE OF HAWAl'I
                  CIRCUIT COURT                                                SUMMONS
                                                                       TO ANSWER CIVIL COMPLAINT
               OF THE FIRST CIRCUIT
                                                                                                          Ct\ !fl NO.      _.:! -     l - 0 U3 8 - t 1
                                                                                                                                                                 J?C
        PLAINTIFF,                                                           VS.     DEFENDANT.

        Buddy P. Kamakeeaina                                                         Armstrong Produce, Ltd.




        PLAINTIFF'S ADDRESS (NAME, ADDRESS, TEL NO.)

        Buddy P. Kamakeeaina, Plaintiff Pro Se
        2888 Ala mma Street, Apt. 1908
        Honolulu, Hawaii 96818
        Phone: (808) 859-3230                                                                      do hereby certify thatJl:4 is a full, tr-ue anv
        Email: bkamakee@outlook.com                                                               correct copy of theJ')Jiginal\m tile int~ office.
                                                                                                                     fY        \


                      TO THE ABOVE-NAMED DEFENDANT(S)

                            You are hereby summoned and required to file with the court and serve upon
                      _________________________________
                      Buddy P. Kamakeeaina, Plaintiff Pro Se                                                                                  ,

                      plaintiff's attorney, whose address is stated above, an answer to the complaint which is herevvith
                      served upon you, within 20 days after service of this summons upon you, exclusive of the date of
                      service. If you fail to do so, judgment by default will be taken against you for the relief demanded
                      in the complaint.

                                TIDS SUMMONS SHALL NOT BE PERSONALLY DELIVERED BETWEEN
                                10:00 P.M. AND 6:00 A.M. ON PREMISES NOT OPEN TO THE GENERAL
                                PUBLIC, UNLESS A JUDGE OF THE ABOVE-ENTITLED COURT PERMITS,
                                IN WRITING ON THIS SUMMONS, PERSONAL DELIVERY DURING
                                THOSE HOURS.

                                A FAILURE TO OBEY THIS SUMMONS MAY RESULT IN AN ENTRY
                                OF DEFAULT AND DEFAULT JUDGMENT AGAINST THE DISO.EYING

        DATE ISSUED
                                PERSON OR PARTY.
                                               CLERK
                                                                           -                                                                          >-::.;
                                                                                                                                                  ""J'tr'1 ':?
            JAN O9 2019                                                                                                                           ;:~t·
        I cto hereby cemty that this is fun, lrlle. and oorree! copy
        of 1he Original on file in this office




               In accordance with the Americans with Disabilities Act and other applicable state and federal laws, if you require a reasonable
               accommodation for a disability, please contact the ADA Coordinator at the First Circuit Court Administration Office at PHONE NO.
    •          539-4333, FAX 539·4322, or TTY 539-4853, at least ten (10) working days prior to your hearing or appointment date.
    f!J,prographics (071l1) Revacomm !508 Cellified                                                               SUMMONS TO ANSWER CMt COM?tAINT 1C.P-787




I
